 468DECISIONSOF NATIONALLABOR RELATIONS BOARDL.J.Folkins,d/b/a Standard Oil DistributorsandTeamsters,Chauffeurs,Helpers& Delivery DriversLocal No. 690,affiliatedwith the InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Independent.Case 19-CA-6351Independent (herein called the Union). The complaint is-sued May 18, alleging that L. J. Folkins, d/b/a Standard OilDistributors (herein called Respondent) violated Section8(a)(l) and (3) of the National Labor Relations Act.II ISSUEOctober 18, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOOn August 17, 1973, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, L.J. Folkins, d/b/a StandardOil Distributors, Spokane,Washington, its officers,agents, successors, and assigns, shall take- the actionset forth in the said recommended Order.iThe Respondent has excepted to certain credibility findings made by ,theAdministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc,91 NLRB 544,enfd. 188 F.2d 362 (CA. 3, 1951) We have carefully examined the recordand find no basis for reversing his findingsDECISION1.STATEMENT OF THE CASERICHARD J. BoycE, Administrative Law Judge: This casewas tried before me in Spokane, Washington, on July 10and 11, 1973. The charge was filed April 11, 1973, by Team-sters,Chauffeurs, Helpers & Delivery Drivers Local No.690, affiliated with the International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America,The issue is whether Respondent's discharge of its em-ployee, Richard Smith, on February 13, 1973, was becauseof his union membership or activities, violating Section8(a)(3) and (1) of the Act.III.FINDINGS OF FACTA. Business of RespondentRespondent is a proprietorship engaged in Spokane,Washington, in the distribution of petroleum products un-der contract with Standard Oil of California. During theyear preceding issuance of the complaint, Respondent real-ized commissions exceeding $50,000 under that contract, inthe course of delivering products of a value exceeding$1,000,000 which had come to it directly from outsideWashington.Respondent is an employer engaged in and affectingcommerce within the meaning of 'Section 2(2), (6), and (7)of the Act.'B. Labor Organization InvolvedThe Union is a labor organization within the meaning ofSection 2(5) of the Act.C. Evidence Concerning the AllegedUnfair Labor PracticeSummary and Position of the Parties.Smith was hired byRespondent the morning of February 12,1973. The eveningof February 12, he and three other of Respondent's employ-ees attended a meeting at the union hall during which theysigned authorization cards. The morning of February 13,the Union furnished Respondent copies of Smith's and twoother bargaining cards and demanded recognition. Respon-dent had five rank-and-file employees at the time. Smithwas fired later on February 13.The General Counsel contends that the discharge wasprompted by Respondent's learning, incidental to theUnion's demand for recognition, that Smith had signed acard, and was designed to destroy the Union's one-personcard majority in the five-employee unit. Respondent deniessuch motivation, contending that Smith was hired "for aday or two" to help straighten up the warehouse in anticipa-tion of an inventory audit scheduled for February 14; andthat it developed on February 13 that an opening did notexist in any event, Respondent having discovered not onlythat the audit had been postponed, but that it had lost oneof its contracts with the city of Spokane, that the energycrisis "was not hearsay," and that a tank truck that hadiDuring the trial, Respondent amended its answer to admit the jurisdic-tional ,allegations of 'the complaint.206 NLRB No. 35 STANDARD OIL DISTRIBUTORSbroken down the day before would be in repair for severaldays.The Evidence in Detail.On Sunday, February 11, 1973,Smith was told by Ronald Bitts, a friend, that Bitts had justquit his job with Respondent, and consequently that anopening might exist for Smith should he present himself atRespondent's premises, ready to go to work, the first thingMonday morning. Bitts had been a delivery route driver forRespondent.,Smith followed Bitts' suggestion. Upon his arrival atRespondent's Monday morning, February 12, he and L.J.(Lee) Folkins, the proprietor, spent perhaps 2 hours togeth-er.Folkins inquired of Smith's truckdriving experience,learning among other things that he had driven a deliveryroute for one of Respondent's competitors. in the midsixties.Folkins then took Smith on a tour of the facility, explainingin technical detail the operating procedures followed byRespondent's drivers. As they passed through the ware-house, Folkins stated that it needed to be rearranged, add-ing that the drivers helped with that in their spare time.Sometime during the 2 hours or so they were together,Folkins offered Smith a job; and, in Folkins' office after thetour, Smith filled out an application form. Their versions ofjob content and duration are in substantial disagreement.Smith testified that he was hired as a driver at a salary of$600 per month, later to be raised to $625. Consistent withthat,-he further testified that, in Folkins' office after thetour, Folkins gave him a brochure detailing the employeemedical plan; told him that Respondent's drivers wore uni-forms, and that it would contribute $30 toward the initialcost of Smith's; and, those details completed, directedSmith to ride the remainder of the day with Larry Wilson,a tanktruck driver. The medical brochure specified that, tobe eligible for coverage, an employee had to have "1 monthof continuous employment on a full timebasiswith theemployer."Folkins testified, contrary to ,Smith, that Smith was "des-perate" for any kind of a job, and in part to be "a good guy"Folkins agreed to put him in the warehouse "for a day ortwo" at $3 an hour in anticipation of the February 14 audit,to be conducted by Standard Oil of California. In supportof Folkins' version, Respondent introduced in evidenceSmith's application form, on which Folkins had written atsome timeor other "Part Time Whse" and "3.00 Hr." Fol-kins explained in his testimony that the term "part-time" inhis parlance'means"temporary," and that $3 per hour isRespondents standard rate for temporary employees. Fol-kins conceded, under cross-examination, that he "couldhave hit on some of the high points" of the medical planwith Smith and "could have discussed uniforms," and thathe "most likely" mentioned the $30 uniformallowance. Hedenied, however, that he gave Smith a medical brochure.2Folkins testified that his time with Smith the morning of2 Folkins testified in effectthat he wouldnot have given Smith the bro-chure Snuth adverted to, even had Smith been hired on a permanent basis,because he was "quite sure" that the plan described in that brochure by thenhad been superseded. He testified elsewhere that it was his "best guess" thata new plan went into effect in the "first part of the year," in January. Stillelsewhere, in response to a question by the Administrative Law Judge, Fol-kins admitted that Respondent had records that would fix conclusively theexact date of any new plan. Because of the vagueness of Folkins'testimony469February 12 was cut short by his being called away; that,as he left, he told Smith to "look the place over and I willget back to you"; and that he pretty much lost track ofSmith after that. Folkins testified, - in explanation of histaking so much time and trouble with a temporary hire, thathe thought Smith, as a former employee of a competitor,might be interested in Respondent's operation; and thatFolkins in turn was interested in learning what he couldabout the competitor's operation from talking to Smith.'Smith began riding with Larry Wilson at about 10 or10:30 a.m., February 12. Wilson's truck presently brokedown, after which, according to both Smith and GregDouglas, Folkins told Smith to ride with Douglas. Folkinsdenied this, testifying that he did not even realize that Smithhad been accompanying the drivers until told by LarryHooper, Respondent's warehouseman.4 Regardless, Smithspent the balance of the day riding with Douglas. Douglas,a combination warehouseman-driver, had been assignedBitts' driving duties for the time being. While Smith rodewith him, Douglas mentioned the meeting to be held at theunion hall that night. After the last run of the day, accordingto Smith, Folkins gave him for completion an order form foruniforms and again mentioned the $30 employer contribu-tion. Folkins denied this.'That evening, Smith, Wilson, Douglas, and David Mut-ton,,a driver, met at the union hall with Robert Kivett, theUnion's president, and Earle Wittner, its business represen-tative.As mentioned above, each of the foursigned unionauthorization cards at the meeting. Wilson informed Witt-ner later that evening that he wished to retract his signature.Respondent had one rank-and-file employee at the timewho did not attend the meeting, the aforementioned ware-houseman, Larry Hooper.At about 7:45 the following morning, Kivett and Wittnervisited Folkins at his office. They furnished him with copiesof the cards signed by Smith, Douglas, and Mutton, andtold him that the Union desired recognition. They askedFolkins to give them an answer sometime that afternoon;otherwise, the Union would file for an NLRB election.'After the union officials left, and being "completely igno-rant as to what it involved," Folkins telephoned the officesof Standard Oil of California, first in Spokane, then in Gali-on the point and his general lack of testimonial reliability,as is discussedbelow,and because of his failure to bring in the telltale records or to refreshhis most uncertain recollection with them, I do not credit Folkins that theplan described in the brochure no longer was in effect when Smith was hired.3Resolution of the various conflicts in testimony between Snuth and Fol-kins is made later in this decision.4 Hooper,who as warehouseman would have been the principal benefi-ciary had Smith been hued to help in the warehouse, testified that Folkinstold him, after talking to Smith the morning of February 12, that he possiblywould use Smith to rearrange the warehouse.Ido not credit this testimonybecause of my general impression that Hooper was attempting to shape histestimony to support Respondent's position, and because it does not squarewell with his admitting, on cross-examination,that although he observedSmith accompanying the drivers he did not question whySmith was nothelping in the warehouseSmith testified that he returned the completed form to Folkms'unattend-ed desk the following morning Having denied giving Smith such a form,Folkins of course denied any knowledge of this.6 Respondent never did answer. The Union filed a petition for NLRBelection February 14. Case 19-RC-6464 A decision and direction of electionissuedMarch 12, and the election followed on April 9. A certification ofresult issued June 18,the tally being one vote for the Union and two against,with Smith's remaining uncounted as a nondispositive challenged ballot. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDforma, for guidance. Upon, advice thus received, he sum-moned Smith, Douglas, and Mutton to his office mdividu-ally, showed each a copy of the card purportedly bearing hissignature, and asked if the signature was genuine. Eachverified his signature, then was told to return to work. Theinterrogation of Smith occurred at about 9 a.m.7Smith rode with Douglas again on February 13. He andDouglas testified that Folkins told him to do so, Douglasadding tat Folkins raised the possibility of Smith's takingover the driving in the afternoon. Folkins denied such aconversation. At about noon, February 13, Folkins toldSmith that he "could see no opening." Folkins explained toSmith that it appeared, from information received thatmorning, that Respondent had lost the contract with thecity, that the energy crisis and attendant limitation of prod-uct availability "was not hearsay," that Wilson's truckwould be "down',' for several days, and that the audit hadbeen postponed. The union situation was not mentioned. Atabout 5 p.m., Folkins again spoke to Smith, telling him thathe had confirmed his "suspicion, the rumor, and that therewas not an opening as we had discussed." Again, the unionsituation was not mentioned. Folkins then tendered Smitha pay envelope. Smith was credited with 16 hours of work,and paid $48.Smith informed the Union February 14 that he had beenterminated. Union President Kivett made a telephonic in-quiry of Folkins about the matter February 15. Folkinsstated, simply, that Respondent "had no more need forRichard Smith," prompting Kivett to assert that the dis-charge was for union reasons and to demand that Smith bereinstated or the Union would file an unfair labor practicecharge.With that, Folkins blurted, "I don't know how youGod damned hoodlums operate," and slammed the receiv-er.Respondent learned "officially" at about 11 a.m., Febru-ary 13, that its package lubrication contract with the city ofSpokane would not be renewed, and that it would ceasemaking deliveries under that contract February 16. Folkinswas awareof this prospect February 12, and perhaps soon-6r.8 Folkins testified that the gross value of this contract toStandard Oil of California had been $85,639 in 1972, andthatits commissionvalue to Respondent was 10 percent ofthat amount. Folkins also testified that Respondent's total1972 commissions under all contracts was $100,000. Theclear purport of his testimony, then, was that the loss of thecity package lubrication contract represented a loss of be-tween 8 and 9 percent of Respondent's business.Folkins' testimony in this respect was contradicted bythat of the Spokane city purchasingagent,Ike Fetterman.Fetterman first explained that the package lubrication con-tract is awarded by bid each year, and that the consumptionfigure specified in the call for bids is premised on the pastyear's consumption, plus whateverincreaseis anticipatedfor the coming year. Should the city order in excess of the7The General Counsel neither alleged nor contends that Folkins'pollingof the card signers violatedthe Act.S The bids were opened by the city February 1, 1973 On February 9, SkipKukla,a sales representative for Standard Oil of California,asked Ike Fetter-man, the city purchasing agent, to defer awarding the contract to Shell, theapparent low bidder, to permit Standard to show that its bid in fact waslower.quantity on which the bids are based,the oil company re-ceives additional money ratably computed.With that asbackground,Fetterman testified that the gross value toStandard Oil of California of the package lubrication con-tracts in 1971 and 1972 had been $8,853 each year, pluswhatever relatively small sums were paid by the city foroverrun consumption.Fetterman testified that the 1973contract,awarded February 13 to Shell over Standard, hada gross value of $11,865, again with provision for overruns.Crediting Fetterman,as would seem necessary in the cir-cumstances,it is apparent,even allowing for substantialoverruns,that Folkins exaggerated severalfold the value ofthe package lubrication contract to Standard;and thatRespondent's commission loss from the loss of that businesswas more in the area of 10 percent of $10,000 or so than 10percent of $85,639.Thatis, the package lubrication con-tract represented perhaps 1 percent of Respondent's busi-ness,not between 8 and 9 as Folkinsindicated,Thiscomports with the testimony of David Mutton,who madepackage lubrication deliveries both before and after the citydeliveries stopped. He stated that his workload scarcely wasaffected.9Stripped of their outerwear,Folkins' other stated reasonsfor the discharge are similarly illusory. Regarding the lossofWilson's truck,which was in repair for about a week,Folkins' testimony conveniently overlooked Wilson's beingshifted to a standby tanktruck,acquired by Respondent inJanuary 1973 for just such contingencies.10As for the energycrisis,Respondent first learned that it "was not hearsay" noton February 13, as Folkins testified,but some 3-1/2 weeksearlier when,by form letterdated January18, Standard ORof California informed Respondent and its other sales rep-resentatives of a "severe drain in our supplies of gas and oilproducts,"and prescribed a 10-point program to cope withthe situation.Ido not credit Folkins that he received anadditional,more confirmatory message by telephone onFebruary13. Such a message,in the circumstances,surelywould have been written,and would have contained partic-ulars prompting Folkins to testify of it in more detail thansimply to assert that he learned that the energy crisis "wasnot hearsay."Concerning the audit,itwas postponed 2weeks. Folkins himself eventually helped warehousemenHooper prepare the warehouse for it.Resolutionof theFolkins-SmithCredibilityConflicts.I con-clude, crediting Smith over Folkins, that Smith was hired to9 Apart from the package lubrication contract,Respondent serves the cityunder a 1-year gasoline contract,which runs to September 10, 1973. Fetter-man testified that the gross value of that contract is $157,780. As if concealingthe continued existence of the gasoline contract,which was far the larger ofthe two with the city, and consistent with the misleading character of histestimony in many respects,Folkins testified at one point, "Iwas advised onFebruary 13th that we had lost the City of Spokane's business";at another,"I was informed that we were going to lose the city business";and at anotherthat the loss was equivalent to a "one-man job " On questioning by theAdministrative Law Judge,Folkins clarified this latter statement by testify-ing that the"one-man job"referred to all contracts with the cityOn cross-examination,when asked if Wilson drove the standby truckFebruary 12 after the other broke down, Folkins testified,"Idon't knowwithout checking the record." When asked if Wilson drove the standby truckFebruary 13, Folkins grudgingly admitted that he "most likely"did. Folkinsfurther conceded,on cross-examination,thatWilson might have driven thestandby truck the remaining days that the regular truck was being repairedGreg Douglas credibly testified that Wilson drove the standby truck duringthis period. STANDARD OIL DISTRIBUTORSbe a permanent driver, presumably to permit Douglas toreturn to the duties he performed before Bitts quit. Amongthe factors underlying this conclusion are these: (a) Smithwas hired immediately after another driver, Bitts, had left;(b) the substantial time Folkins spent with Smith incidentalto his hire is altogether inconsistent with Smith's being hiredfor "a day or two" to perform unskilled warehouse tasks;"(c) Smith at no time worked in the warehouse despite thepressing pendency of the audit, spending all his time accom-panying drivers; 2 (d) Folkins admittedly discussed withSmith such matters indicative oflpermanence as the employ-ee medical plan and uniforms, the latter also indicativethat Smith primarily was to be a driver; 11 (e) had Smith beenhired only for "a day or two," Folkins would not have beenprompted, on the second day of Smith's employment, tostate reasons why there would not be an opening for him "aswe had discussed"; (f) Folkins' explanations for the dis-charge, except for that regarding postponement of the audit,would have been of no relevance to a person hired to dowarehouse work on a temporary basis, and (g) Smith's wit-nessstand demeanor was impressively believable, whileFolkins often evoked visions, as he weighed and measuredhis words, of one groping blindfolded down a mountainside.Folkins' testimony, moreover, was so fundamentally andunanswerably impeached by the city purchasing agent onthe matter of the package lubrication contract as to renderitdubious generally when favorable to Respondent andcontradicted by others.15D. Concluding FindingsIconclude, despite the meager explicit evidence ofRespondent's union animus, that its discharge of Smith vio-lated Section 8(a)(3) and (1).Thisconclusion is based on these considerations:(a)The discharge occurred the same day Respondentlearned, incidental to the Union's demand for recognition,that Smith had signed a union card.(b)The Union having presented Respondent with threecards in a five-person unit,the elimination of one signerwould effectively destroy the Union's majorityunless theunit were reduced to three. Smith,as much the newest em-ployee among the signers, was the logical choice. 16 Beyond11Folkins' explanation that he was anxious to learn about the operationsof a competitor,based on Smith's having worked for the competitor some 8years'previous,isnot convincing12 Follrins' testimony that he did not direct Smith to ride with Wilson, thenwith Douglas, and that he did not know Smith was accompanying driversuntil told by warehouseman Hooper, is discredited because of its inherentimplausibilityin the circumstances and because of the persuasivecontrarytestimony of both Smith and Douglas.13Further in this vein, Smith is credited that Folkins gave him the medicalbrochure and a uniform order form.14Hooper, primarily a warehousemen and only occasionally a driver, doesnot wear a uniformisThat Folkins made entries on Smith's application indicating that he washired as a temporary warehousemen is not accorded probative force, giventhe overwhelming weight of contrary evidence, Folkms' generally poor credi-bility,and the susceptibility of such entries to tampering Similarly, thatSmith was paid off atthe temporarywarehouseman's rate of $3 per hour isoverridden by the weight of contrary evidence.16GregDouglas washired in August 1971, DavidMutton inFebruary1972.471that, Folkins might well have supposed from the temporalproximity of Smith's hire to the Union's demand that theywere causally related.(c)Folkins in his testimony willfully and seriously mis-characterized the purpose and anticipated duration ofSmith's hire, and the impacts of losing the city contract andofWilson's truck breaking down,revealing an awarenessthat the discharge would not stand legal scrutiny if the truthwere known.(d)Of the four circumstances cited by Respondent forthe discharge, one-the energy crisis-was known to itweeks before Smith's hire;" one-the loss of the city con-tract-was known to be likely the day of hire and probablysooner,and was of minimal consequence besides; one-theseveral day loss of a truck-was neutralized by the availabil-ity of the standby truck; and one-the postponement of theaudit-was irrelevant to the hire or retention of a truckdri-ver. In short, Respondent's stated reasons for the dischargeare such an assortment of shibboleth, deceit, non sequitur,and, in their aggregate, overkill, as to be devoid of persua-siveness one and all, and to suggest another-and in thecircumstances, antiunion-true reason.Explicit evidence that Respondent harboredunion ani-mus is not indispensable to a finding of violation. Like otheressentials of a Section 8(a)(3) violation,a finding of animusproperly can be based upon reasonable inference drawnfrom circumstantial evidence.The requisite animus in thepresent case plainly is inferable from the aggregate of cir-cumstances itemized above.18CONCLUSIONS OF LAWA. By unlawfully discharging Richard Smith, as foundherein,Respondent engaged in an unfair labor practicewithin the meaning of Section 8(a)(3) and (1) of the Act.B. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) end (7) of the Act.REMEDYTo effectuate the policies of the Act, it is recommendedthat Respondent be ordered to cease and desist from theunfair labor practice found.Affirmatively, it is recommended that Respondent be or-dered to offer Richard Smith immediate and full reinstate-ment to his former position or, if that position no longerexists,to a substantially equivalent position, without preju-dice to his seniority and other rights and privileges; and tomake him whole for any loss of earnings and other benefitssuffered because of Respondent's discriminatory dischargeof him.19 His loss of earnings shall be computed as pre-17Respondent's counsel did not deem the energy crisis worthy of mentionin his brief.18Folkins' "hoodlum"reference to Union President Kivett, when Kivettinquired about Smith's discharge, is the only explicit evidence of animus. Ido not place heavy reliance on it. Perhaps explaining the dearth of explicitevidence of animus,Folkins testified that he "made a very great point of notdiscussing this union thing [with the employees[. .. I was directed by bothmy attorney and by the company, . , ."19Folkins testified that, on March16, 1973,he twice attempted,unsuccess-XContinued' 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDscribedin'Isis Plumbing & Heating Co.,138 NLRB 716, andF.W.Woolworth Company,90 NLRB 289.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER20Respondent, L. J. Folkins, d/b/a Standard Oil Distribu-tors, its officers, agents, successors, and assigns, shall:1.Cease and desist from discharging its employees be-cause of their membership in or activities in behalf of Team-sters,Chauffeurs, Helpers & Delivery Drivers Local No.690, affiliated with-the International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America,Independent, or any other labor organization.2.Take the following affirmative action:(a)Offer to Richard Smith immediate and full rein-statement to his former position or, if that position no long-er exists, to a substantially equivalent position, without prej-udice to his seniority and other rights and privileges; andmake him whole, as set forth above in the section entitled"Remedy," for any loss of earnings and other benefits suf-fered because of the discrimination against him.(b) Preserve and make available, upon request, to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all records necessary to analyzethe amount of backpay due under the terms of this Order.(c)Post at its place of business in Spokane, Washington,copies of the notice which is attached and marked "Appen-dix." 21 Copies of the notice, on forms provided by the Re-gional Director for Region 19, after being duly signed byRespondent's authorized representative, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspic-uous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that the notices are not altered,defaced, or coveredby anyother material.(d)Notify the Regional Director for Region 19, in writ-ing within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.fully to telephone Smith to offer hum a job. Whether the purpose of thistestimony was to support an argument that any backpay obligation shouldbe tolled as of that date, or that such calling showed an absence of animus,Ido not credit it in view of Folkins' penchant generally for self-servingfalsehood20 All outstanding motions inconsistent herewith are denied.In the eventno exceptions are filed asprovided bySection102.46 of theRules andRegulations of the National Labor Relations Board, the findings,conclu-sions, and recommended Order herein shall,as provided in Section 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.21 In the event the Board'sOrder is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the NationalLaborRelations Board.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe trial held in Spokane, Washington, on July 10 and 11,1973, in which we participated and had a chance to giveevidence, resulted in a decision that we had committed anunfair labor practice in violation of Section 8(a)(1) and (3)of the National Labor Relations Act, as amended, and thisnotice is posted pursuant to that decision.The National Labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo refrain from any or all such activities.In recognition to these rights, we hereby notify our em-ployees that:WE WILL NOT discharge our employees because oftheirmembership in or activities on behalf of Teamsters,Chauffeurs, Helpers & Delivery Drivers LocalNo. 690, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpersof America, Independent, or any other labor organiza-tion.WE WILL offer to Richard Smith immediate and fullreinstatement to his former position or, if that positionno longer exists, to a substantially equivalent position,without prejudice to his seniority and other rights andprivileges; and make him whole for any loss of earningsand other benefits suffered because of the discrimina-tion against him.L. J.Folkins,d/b/aSTANDARDOIL DISTRIBUTORS(Employer)DatedBy(Representative) -,(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 10thFloor,Republic Building, 1511 Third Avenue, Seattle,Washington 98101, Telephone 206-442-7542.